Exhibit 10.3

GUARANTY OF RECOURSE CARVE-OUTS

 

This GUARANTY OF RECOURSE CARVE-OUTS dated as of March 30, 2020 (this
“Guaranty”), is executed by STRATEGIC STORAGE TRUST IV, INC., a Maryland
corporation (the “Guarantor”), to and for the benefit of TCF NATIONAL BANK, a
national banking association (in its individual capacity and in its capacity as
lead arranger and administrative agent acting for itself and the Banks, the
“Lender”).

R E C I T A L S:

A.The Lender has agreed to make a loan in the maximum principal amount of
$31,542,500.00 (the “Loan”) to SST IV 13788 W Greenway Rd, LLC, a Delaware
limited liability company, SST IV 852 Metcalf St, LLC, a Delaware limited
liability company, SST IV 1071 Marshall Farms Rd, LLC, a Delaware limited
liability company and SST IV 9800 Ardrey Kell Rd, LLC, a Delaware limited
liability company (collectively, the “Borrower”) pursuant to the terms and
conditions of that certain Syndicated Term Loan Agreement dated as of even date
herewith between the Lender and the Borrower (the “Loan Agreement”). All terms
not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.

B.As a condition precedent to the Lender’s extension of the Loan to the Borrower
and in consideration therefor, the Lender has required the execution and
delivery of this Guaranty, the Note, the Security Instrument encumbering the
Property, the Environmental Indemnity Agreement, and the other Loan Documents.

C.The Guarantor holds an indirect beneficial ownership interest in the Borrower
and, having a financial interest in the Property, has agreed to execute and
deliver this Guaranty to the Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

A G R E E M E N T S:

1.Guaranty of Obligation.  Guarantor hereby irrevocably and unconditionally
guarantees to Lender the payment and performance of the Guaranteed Obligations
(as hereinafter defined) as and when the same shall be due and payable, whether
by lapse of time, by acceleration of maturity or otherwise.  Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor.

2.Definition of Guaranteed Obligations.  As used herein, the term “Guaranteed
Obligations” means (i) Guarantor’s Recourse Liabilities (as defined herein),
(ii) from and after the occurrence of any Springing Recourse Event (as defined
herein), payment in full of the Obligations, and (iii) the Guaranty of Payment
(as defined herein).

3.Definition of Guarantor’s Recourse Liabilities. As used herein, the term
“Guarantor’s Recourse Liabilities” means any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including reasonable
attorneys’ fees for outside counsel) arising out of or in connection with any of
the following:

(a)the breach of any representation, warranty, covenant or indemnification
provision contained in the Environmental Indemnity or in the Security Instrument
concerning Environmental Laws or Hazardous Substances (each as defined in the
Environmental Indemnity Agreement) and any indemnification of Lender with
respect thereto in either document;

(b)willful physical waste to or of the Property to the extent that sufficient
cash flow of the Property is available to prevent such waste, or the removal or
disposal of any portion of the Collateral after an Event of Default;

(c)the misapplication, misappropriation or conversion by Borrower or Manager of
(i) any Insurance Proceeds paid by reason of any loss, damage or destruction to
the Property, (ii) any Awards or

--------------------------------------------------------------------------------

Exhibit 10.3

other amounts received in connection with the condemnation of all or a portion
of the Property, or (iii) any Rents following an Event of Default;

(d)after an Event of Default or if causing an Event of Default, Distributions of
any Rents, security deposits, or other income arising with respect to the
Property or other Collateral which should have been applied against costs and
expenses associated with the Property or paid to Lender, or which were
prohibited, pursuant to the Loan Documents;

(e)failure to pay charges for labor or materials or other charges that can
create a lien on any portion of the Property;

(f)after an Event of Default or if causing an Event of Default, failure of
Borrower or Manager to direct the payments of or pay any Rents as required under
the Loan Documents;

(g)Intentionally Omitted;

(h)the failure of Borrower to timely pay Taxes or other charges which can create
a lien on any portion of the Property attributable to the period of time that
Borrower owns the Property; provided, however, that this Section 3(h) shall not
apply if and to the extent that Lender holds escrow funds for the payment of
such Taxes or other charges; provided further, however, that Guarantor’s
liability under this Section 3(h) shall be limited to the net operating revenues
actually received by Borrower from the Property that are not used to pay such
Taxes or other charges;

(i)the failure of Borrower to maintain the insurance required by the Loan
Documents; provided, however, that this Section 3(i) shall not apply if and to
the extent that Lender holds escrow funds for the payment of such insurance;

(j)after an Event of Default or if causing an Event of Default, the failure of
Borrower to pay all operating expenses of the Property (except to the extent
Borrower has insufficient cash flow from the Property to do so);

(k)any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof upon written request by Lender, except to
the extent any such security deposits were applied in accordance with the terms
and conditions of any of the Leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;

(l)Intentionally Omitted;

(m)Borrower’s failure to maintain its status as a single purpose entity, or any
other breach of the provisions of Section 7.9 of the Loan Agreement (other than
the failure of Borrower to satisfy any adequate capitalization or solvency
covenants); provided, however, that such failure shall be grounds for liability
only if such failure results in the substantive consolidation of the assets and
liabilities of Borrower with those of any other party pursuant to 11 U.S.C. §
101 et seq., as the same may be amended from time to time (the “Bankruptcy
Code”) in either a voluntary bankruptcy proceeding instituted by Borrower or an
involuntary bankruptcy proceeding instituted by creditors of Borrower;

(n)Negligent misrepresentation by Borrower or Guarantor in connection with the
Loan; or

(o)Fraud, intentional material misrepresentation or willful misconduct in
connection with the Loan by any agent, employee, or other person with actual or
apparent authority to make statements on behalf of any of Borrower or Guarantor,
excluding any fraud, intentional material misrepresentation or willful
misconduct described in Section 4(i) below.

--------------------------------------------------------------------------------

4.Springing Recourse Event.  As used herein, the term “Springing Recourse Event”
means the occurrence of any of the following:

(a)Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property;

(b)The occurrence of a Prohibited Transfer (as defined in the Security
Instrument), without the prior written consent of Lender;

(c)Borrower files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law;

(d)Guarantor or an Affiliate, officer director, or representative which Controls
Borrower files, or joins in the filing of, an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower from any Person;

(e)Borrower files an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person;

(f)Guarantor or any Affiliate, officer, director, or representative which
Controls Borrower consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property;

(g)Borrower makes an assignment for the benefit of creditors, or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due;

(h)Borrower contests, delays or otherwise hinders any action taken by Lender in
connection with the appointment of a receiver for the Property or the
foreclosure of the liens, mortgages or other security interests created by any
of the Loan Documents; or

(i)Fraud, intentional material misrepresentation or willful misconduct in
connection with the Loan by any officer, director or manager of Borrower or
Guarantor.

5.Guaranty of Payment.  

(a)Subject to the limitations set forth in subsections 5(b) and 5(c) below, the
Guarantor hereby unconditionally, absolutely and irrevocably guaranties to
Lender the payment of the sum of, (i) twenty-five percent (25%) (the “Recourse
Percentage”) of the Principal Balance as of the occurrence of any Event of
Default under the Loan Documents that forms the basis for a demand by Lender
hereunder, plus (ii) accrued and unpaid interest on the entire Loan through the
date on which Guarantor satisfies its obligations under subsections 5(a)(i) and
5(a)(iii), plus (iii) all Enforcement Costs (hereinafter defined) (such
indebtedness, obligations and other amounts guaranteed hereby are hereinafter
referred to as the “Guaranty of Payment”).  

(b)Provided that no Event of Default has occurred and is continuing, the
Recourse Percentage shall be reduced to ten percent (10%) upon: (i) prior
written notice to Lender, (ii) the Property achieving a Debt Service Coverage
Ratio of at least 1.20:1.00 (“Burn Down DSCR Requirement”), as reasonably
determined by Lender based on trailing three (3)-month basis, and (iii) delivery
of a signed Borrower Compliance Certificate to Lender along with proof,
reasonably acceptable to Lender, that the Burn Down DSCR Requirement has been
satisfied. For the purposes of determining such Burn Down DSCR Requirement,
Applied Debt Service will be calculated by assuming interest-only payments on
the Principal Balance.

3

 

--------------------------------------------------------------------------------

(c)Provided that no Event of Default has occurred and is continuing, the
Guaranty of Payment shall be eliminated and of no further force or effect upon
the earlier to occur of: (i) Borrower’s exercise of the First Extension Option
in accordance with Section 2.19 of the Loan Agreement, or (ii) repayment of the
Loan in full, either of which shall be preceded by prior written notice to
Lender.

6.Continuing Guaranty.  The Guarantor agrees that performance of the Guaranteed
Obligations by the Guarantor shall be a primary obligation, shall not be subject
to any counterclaim, set-off, abatement, deferment or defense based upon any
claim that the Guarantor may have against the Lender, the Borrower, any other
guarantor of the Guaranteed Obligations or any other person or entity, and shall
remain in full force and effect without regard to, and shall not be released,
discharged or affected in any way by, any circumstance or condition (whether or
not the Guarantor shall have any knowledge thereof), including without
limitation:

(a)any lack of validity or enforceability of any of the Loan Documents;

(b)any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein;

(c)any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;

(d)any failure, omission or delay on the part of the Borrower, the Guarantor,
any other guarantor of the Guaranteed Obligations or the Lender to conform or
comply with any term of any of the Loan Documents or any failure of the Lender
to give notice of any Event of Default (as defined in the Note);

(e)any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;

(f)any action or inaction by the Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of the
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Loan Documents, or any
other action or inaction on the part of the Lender;

(g)any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, the Guarantor or any other
guarantor of the Guaranteed Obligations, as applicable, or any of their
respective property or creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding;

(h)any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, the Guarantor or
any other guarantor of the Guaranteed Obligations to any other person or entity;

(i)any change in the ownership of the Borrower or any change in the relationship
between the Borrower, the Guarantor or any other guarantor of the Guaranteed
Obligations, or any termination of any such relationship;

(j)any release or discharge by operation of law of the Borrower, the Guarantor
or any other guarantor of the Guaranteed Obligations from any obligation or
agreement contained in any of the Loan Documents; or

(k)any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against the
Borrower or the Guarantor to the fullest extent permitted by law.

4

 

--------------------------------------------------------------------------------

7.Waivers.  The Guarantor expressly and unconditionally waives (i) notice of any
of the matters referred to in Section 6 above, (ii) all notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against the Guarantor, including, without limitation,
any demand, presentment and protest, proof of notice of non-payment under any of
the Loan Documents and notice of any Event of Default or any failure on the part
of the Borrower, the Guarantor or any other guarantor of the Guaranteed
Obligations to perform or comply with any covenant, agreement, term or condition
of any of the Loan Documents, (iii) any right to the enforcement, assertion or
exercise against the Borrower, the Guarantor or any other guarantor of the
Guaranteed Obligations of any right or remedy conferred under any of the Loan
Documents, (iv) any requirement of diligence on the part of any person or
entity, (v) any requirement on the part of the Lender to exhaust any remedies or
to mitigate the damages resulting from any default under any of the Loan
Documents, and (vi) any notice of any sale, transfer or other disposition of any
right, title or interest of the Lender under any of the Loan Documents.

8.Subordination.  The Guarantor agrees that any and all present and future debts
and obligations of the Borrower to the Guarantor are hereby subordinated to the
claims of the Lender and are hereby assigned by the Guarantor to the Lender as
security for the Obligations and the Guaranteed Obligations of the Guarantor
under this Guaranty until such time as the Obligations shall have been repaid in
full.

9.Subrogation Waiver.  Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which the Guarantor may now or hereafter
have by and from the Borrower and the successors and assigns of the Borrower,
for any payments made by the Guarantor to the Lender, including, without
limitation, any rights which might allow the Borrower, the Borrower’s
successors, a creditor of the Borrower, or a trustee in bankruptcy of the
Borrower to claim in bankruptcy or any other similar proceedings that any
payment made by the Borrower or the Borrower’s successors and assigns to the
Lender was on behalf of or for the benefit of the Guarantor and that such
payment is recoverable by the Borrower, a creditor or trustee in bankruptcy of
the Borrower as a preferential payment, fraudulent conveyance, payment of an
insider or any other classification of payment which may otherwise be
recoverable from the Lender.

10.Reinstatement.  The Guaranteed Obligations of the Guarantor pursuant to this
Guaranty shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Obligations or the Guaranteed
Obligations of the Guarantor under this Guaranty is rescinded or otherwise must
be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Guarantor or the Borrower or
otherwise, all as though such payment had not been made.

11.Financial Statements.  The Guarantor represents and warrants to the Lender
that (a) the financial statements of the Guarantor previously submitted to the
Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
the Guarantor, and do not contain any untrue statement of a material fact or
omit to state a fact material to the financial statements submitted or this
Guaranty, and (b) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof.  The Guarantor
covenants and agrees to furnish to the Lender or its authorized representatives
information regarding the business affairs, operations and financial condition
of the Guarantor, including, but not limited to the financial statements and
information required in Section 7.5 of the Loan Agreement.  

12.Guarantor Financial Covenants.  Guarantor shall at all times comply with the
Guarantor’s Financial Covenants.

13.Transfers; Sales, Etc.  Other than in connection with a SmartStop
Transaction: (i) the Guarantor shall not sell, lease, transfer, convey or assign
any of its assets, unless such sale, lease, transfer, conveyance or assignment
is performed in the ordinary course of its business consistent with past
practices, and will not have a material adverse effect on the business or
financial condition of the Guarantor or its ability to perform its obligations
hereunder; and (ii) the Guarantor shall neither become a party to any merger or
consolidation in which the Guarantor is not the surviving entity, nor, except in
the ordinary course of its business consistent with past practices, acquire all
or substantially all of the assets of, a controlling interest in the stock of,
or a partnership or joint venture interest in, any other entity.

5

 

--------------------------------------------------------------------------------

14.Enforcement Costs.  Guarantor hereby agrees to pay, on written demand by
Lender, all actual costs incurred by Lender in collecting any amount payable
under this Guaranty, whether or not legal proceedings are commenced
(collectively, the “Enforcement Costs”).  Such fees and expenses shall be in
addition to the Guaranteed Obligations and shall include, without limitation,
reasonable costs and expenses of outside counsel, paralegals and other hired
professionals, special servicing fees (including portfolio management fees),
court fees, reasonable costs incurred in connection with pre-trial, trial and
appellate level proceedings (including discovery and expert witnesses),
reasonable costs incurred in post-judgment collection efforts or in any
bankruptcy proceeding to the extent such costs relate to the Guaranteed
Obligations or the enforcement of this Guaranty.  Amounts incurred by Lender
shall be immediately due and payable, and shall bear interest at the Default
Rate from the date of disbursement until paid in full upon Lender’s written
demand for payment.  This Section 14 shall survive the payment in full of the
Guaranteed Obligations.

15.Set-Off Rights.  Guarantor hereby grants to Lender a security interest in,
and Lender is hereby authorized at any time and from time to time, without prior
notice to Guarantor (any such notice hereby being expressly waived by
Guarantor), to set off and apply, any and all accounts and deposits (general or
special, time or demand, provisional or final) at any time held by Lender, or
any branch, subsidiary, or affiliate of Lender, and all other indebtedness at
any time owing by Lender or any branch, subsidiary, or affiliate of Lender, to
or for the credit or the account of Guarantor (including all accounts held
jointly with another, but excluding any IRA or Keogh accounts, or any trust
accounts for which a security interest would be prohibited by law), against any
and all of the obligations of Guarantor due and payable under this
Guaranty.  Such security interest may be enforced, and such right of setoff may
be exercised, by Lender irrespective of whether or not Lender shall have made
any demand under this Guaranty.  Lender agrees promptly to notify Guarantor
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity or such setoff and application.  The rights
of Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.

16.Guarantor Due Diligence and Benefit.  Guarantor represents and warrants to
the Lender that (a) the Loan and this Guaranty are for commercial purposes, (b)
Guarantor has had adequate opportunity to review the Loan Documents, (c)
Guarantor is fully aware of Obligations of Borrower thereunder and of the
financial condition, assets and prospects of Borrower, and (d) Guarantor is
executing and delivering this Guaranty based solely upon Guarantor’s own
independent investigation of the matters contemplated by clauses (a) through (c)
of this Section and in no part upon any representation, warranty or statement of
the Lender with respect thereto.

17.General.  Guarantor represents and warrants to the Lender that:

(a)Authority.  The Guarantor is a corporation duly organized and in good
standing under the laws of the State of Maryland, has full power and authority
to execute, deliver and perform the Obligations and has been duly authorized by
all necessary corporate action to execute and deliver this Guaranty.

(b)Valid and Binding Obligation.  This Guaranty constitutes Guarantor’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent enforceability may be limited under applicable
bankruptcy and insolvency laws and similar laws affecting creditors’ rights
generally and to general principles of equity.

(c)No Conflict with Other Agreement.  Guarantor’s execution, delivery and
performance of this Guaranty will not (i)  result in the breach of, or conflict
with, or result in the acceleration of, any obligation under any guaranty,
indenture, credit facility or other instrument to which Guarantor, or any of his
respective assets may be subject, or (ii) violate any order, judgment or decree
to which Guarantor, or any of his  respective assets are subject.

(d)No Pending Litigation.  No action, suit, proceeding or investigation,
judicial, administrative or otherwise (including without limitation any
reorganization, bankruptcy, insolvency or similar proceeding), currently is
pending or, to the best of Guarantor’s knowledge, threatened against it which,
either in any one instance or in the aggregate, may have a material, adverse
effect on its ability to perform its obligations under this Guaranty.

6

 

--------------------------------------------------------------------------------

(e)Consideration.  Guarantor owns an indirect interest in Borrower and will
derive substantial benefit from the making of the Loan to Borrower.

(f)Financial Condition.  Guarantor currently is solvent and will not be rendered
insolvent by providing this Guaranty.  No material adverse change has occurred
in the financial condition of Guarantor since the date of its most recent
financial statements submitted to Lender, other than such changes that have been
disclosed in writing to Lender and acknowledged by Lender.

18.Successors and Assigns.  This Guaranty shall inure to the benefit of the
Lender and its successors and assigns.  This Guaranty shall be binding on the
Guarantor and the heirs, legatees, successors and assigns of the Guarantor.  It
is agreed that the liability of the Guarantor hereunder is several and
independent of any other guarantees or other obligations at any time in effect
with respect to the Obligations or any part thereof and that the liability of
the Guarantor hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guarantees or other
obligations.

19.No Waiver of Rights.  No delay or failure on the part of the Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.  No notice to or demand on the
Guarantor in any case shall entitle the Guarantor to any other or further notice
or demand in the same, similar or other circumstance.

20.Modification.  The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.  No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of the Lender.

21.Joinder.  Any action to enforce this Guaranty may be brought against the
Guarantor without any reimbursement or joinder of the Borrower or any other
guarantor of the Guaranteed Obligations in such action.

22.Severability.  If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

23.Applicable Law.  This Guaranty and all matters arising from this Guaranty
including, but not limited to, provisions related to loan charges, are governed
by federal law and, to the extent not preempted by federal law, by the
substantive law of the State of Illinois.

24.Duplicate Originals; Counterparts.  This Guaranty may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Guaranty (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together constitute a fully executed Guaranty even though all
signatures do not appear on the same document.  Receipt of an executed signature
page to this Guaranty by facsimile or other electronic transmission shall
constitute effective delivery thereof.

25.Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

26.Joint and Several Obligations.  

(a)If this Guaranty is executed by more than one Guarantor, each Guarantor shall
have joint and several liability for the obligations of Guarantors
hereunder.  If a Guarantor is a partnership, the

7

 

--------------------------------------------------------------------------------

obligations of such Guarantor under this Guaranty are the joint and several
obligation of each general partner thereof.  Any married person signing this
Guaranty agrees that recourse may be had against community property assets and
against his or her separate property for the satisfaction of all obligations
contained herein.

(b)If this Guaranty is executed by more than one Guarantor, or if the Guaranteed
Obligations are guaranteed by one or more additional guarantors, each Guarantor
that is a Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other guarantor to honor all
of its obligations under any guaranty in respect of Swap Obligations; provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 26(b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 26(b), or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount.  The obligations of each Qualified ECP Guarantor under this Section
26(b) shall remain in full force and effect until a final, indefeasible
discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor intends
that this Section 26(b) constitutes and shall be deemed to constitute a
“keepwell, support, or other agreement” for the benefit of each other guarantor
of the Guaranteed Obligations for all purposes of Section 1a(18)(A)(v)(II) of
the CEA.  For purposes hereof, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Guarantor that has total assets exceeding $10,000,000
at the time that such Guarantor’s guarantee becomes effective with respect to
such Swap Obligation, or that otherwise qualifies as an ECP, and can cause
another person to qualify as an ECP at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the CEA.

27.Reliance.  The Lender would not make the Loan to the Borrower without this
Guaranty.  Accordingly, Guarantor intentionally and unconditionally enters into
the covenants and agreements herein and understands that, in reliance upon and
in consideration of such covenants and agreements, the Loan shall be made and,
as part and parcel thereof, specific monetary and other obligations have been,
are being and shall be entered into which would not be made or entered into but
for such reliance.

28.Waiver of Bankruptcy Stay.  Guarantor covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Guarantor, Guarantor shall not seek a supplemental stay or otherwise pursuant to
11 U.S.C. §105 or any other provision of the Bankruptcy Code or any other Debtor
Relief Law, to stay, interdict, condition, reduce or inhibit the ability of the
Lender to enforce any rights of the Lender against Guarantor by virtue of this
Guaranty or otherwise.

29.Further Assurances.  Guarantor shall, upon request by Lender, execute, with
acknowledgment or affidavit if required, and deliver, any and all documents and
instruments required to effectuate the provisions hereof and of any other Loan
Document.

30.Notices.  All notices, communications and waivers under this Guaranty shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

To the Lender:

 

TCF National Bank

800 Burr Ridge Parkway

Burr Ridge, IL 60527

Attn: Mikal Christopherson

 

 

 

With a copy to:

 

Polsinelli PC

1401 Lawrence Street, Suite 2300

Denver, CO 80202

Attn:  Michael Strand

 

 

 

To the Guarantor:

 

Strategic Storage Trust IV, Inc.

10 Terrace Road

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

8

 

--------------------------------------------------------------------------------

 

 

 

With a copy to:

 

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, TX 75201

Attn: Charles Mersky

 

 

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto.  All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

31.CONSENT TO JURISDICTION.  GUARANTOR HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY GUARANTOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS GUARANTY SHALL BE LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,
OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, OR,
IF LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION.  GUARANTOR HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES
THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GUARANTOR AT THE ADDRESS TO
WHICH NOTICES ARE TO BE SENT PURSUANT TO THIS GUARANTY.  GUARANTOR WAIVES ANY
CLAIM THAT COOK COUNTY, ILLINOIS OR THE NORTHERN DISTRICT OF ILLINOIS IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. THE EXCLUSIVE
CHOICE OF FORUM FOR GUARANTOR SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM
OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE JURISDICTION, AND GUARANTOR HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

32.WAIVER OF DEFENSES.  OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER
TO ACT IN A COMMERCIALLY REASONABLE MANNER, THE GUARANTOR WAIVES EVERY PRESENT
AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF THE LOAN DOCUMENTS.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

33.WAIVER OF JURY TRIAL.  GUARANTOR HEREBY ACKNOWLEDGES THAT THE TIME AND
EXPENSE REQUIRED FOR TRIAL BY JURY OF ANY CONTROVERSY RELATED IN ANY WAY TO THIS
GUARANTY, THE LOAN AGREEMENT OR ANY OF THE LOAN DOCUMENTS MAY EXCEED THE TIME
AND EXPENSE REQUIRED FOR A TRIAL WITHOUT A JURY, AND HEREBY KNOWINGLY AND
VOLUNTARILY, AND FOR ITS OWN BENEFIT, WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF ANY LITIGATION REGARDING THE
PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY, THE LOAN
AGREEMENT OR ANY OF THE LOAN DOCUMENTS, AND WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
HOLDER OF THIS GUARANTY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

 

--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Recourse
Carve-Outs as of the date first above written.

STRATEGIC STORAGE TRUST IV, INC.,
a Maryland corporation

By:/s/ H. Michael Schwartz

H. Michael Schwartz

Chief Executive Officer

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of CALIFORNIA)

 

County of ORANGE)

 

On   March 26  , 2020 before me,   Denise C. Moore-Hedge   , Notary Public,
personally appeared H. Michael Schwartz, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.  

/s/ Denise C. Moore-Hedge

Notary Public

 

Name:Denise C. Moore-Hedge

 

My commission expires 10/25/2022

 

(Signature Page to Guaranty of Recourse Carve-Outs (Single Guarantor))

 